DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/770,547, filed on 06/05/2020.
As per the Preliminary Amendment filed on 06/05/2020, claims 1-11 have been amended. Claims 1-11 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. FR 17/61778, filed on 12/07/2017 and to parent Application No. PCT/FR2018/053153, filed on 12/07/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/25/2020 and 06/05/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2, 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koushanfar et al. (US 2010/0122353; Hereinafter “Koushanfar”) in view of Langhammer (US 8,670,561).
Regarding claim 1, Koushanfar teaches an integrated circuit comprising: one or more protected circuits; 
a license control circuit configured to request, from a license issuer, a license for activating the one or more protected circuits, the license request comprising a seed value (Koushanfar: Para. [0029], Para. [0030], When a designer authorizes a fab to manufacture a certain number of chips, the designer sends a specific set of RUB inputs to the fab along with the chip design. Upon manufacturing, the fab inputs the specific set of RUB inputs into each chip and reports the output of each chip to the designer. Because the RUB function varies from chip to chip, there should be a unique output corresponding to each chip manufactured. Para. [0034]-[0035] [RUB output meets seed value limitation]); and 
a cryptographic circuit configured to verify the authenticity of a license received from the license issuer based on the seed value (Koushanfar: Para. [0036], The correct key (KEY.sub.1, KEY.sub.2, . . . KEY.sub.K) depends on the output of the unclonable RUB, thereby making the key unique to each IC. Unless the correct key corresponding to the unique RUB is provided, no transition to S.sub.3 will occur and the IC will therefore be locked.), 
wherein the license control circuit is configured to impose a validity limit on the received license (Koushanfar: Para. [0041], Additionally, one core, such as a master core, could be loaded with the keys for unlocking other cores at a later time or in response to a certain input. Similarly, the master core could contain circuitry to lock other cores in response to certain criteria, such as, if pirated software is detected or if the chip was only licensed for a certain period of time. Para. [0042], In one embodiment, a few states of a design are replicated a number of times, such as, for example, for a design having states S.sub.0 to S.sub.n, state S.sub.i can be replicated four times to get S.sub.i', S.sub.i'', S.sub.i''', and S.sub.i''''.), 
Koushanfar does not explicitly teach to request a new license from the license issuer before the validity limit of the received license, the new license request comprising a new seed value. 
In an analogous art, Langhammer teaches to request a new license from the license issuer before the validity limit of the received license, the new license request comprising a new seed value (Langhammer: Col. 7, Lines 34-47, In embodiments of the present invention where the protected IP package 110 is provided via a limited license (for example, a license file when the protected IP package is downloaded), the number of count values (that is, how many cycles the IP core 113 will run before being disabled) can be controlled by the license file, which is needed to compile the IP core. The IP owner can change the number of cycles even after providing the IP core, and the change(s) will be implemented each time the protected IP package is compiled. Col. 10, Lines 31-51, If not, the new value of C is then provided for encryption at step 220 and the process continues. Where the counter in the configurable device is limited as described above, the "end" of the sequence cycle may not be the end of the counter's period, but may instead be the imposed selectable value.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Langhammer with the system and method of Koushanfar to include to request a new license from the license issuer before the validity limit of the received license, the new license request comprising a new seed value because this functionality provides for enabling the IP owner to limit the number of instances of a given IP core (Langhammer: Col. 2, Lines52-61).
Regarding claim 2, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 1, further comprising a seed memory configured to store one or more of said seed values (Koushanfar: Para. [0034], Para. [0036], The correct key (KEY.sub.1, KEY.sub.2, . . . KEY.sub.K) depends on the output of the unclonable RUB, thereby making the key unique to each IC. Unless the correct key corresponding to the unique RUB is provided, no transition to S.sub.3 will occur and the IC will therefore be locked.).
Regarding claim 5, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 1, further comprising a random value generator adapted to generate a random or pseudo-random value, wherein the license control circuit is configured to generate the seed value based on the random or pseudo-random value (Koushanfar: Para. [0026], In certain embodiments, the combination of the first component and second component create a diverse random unique block (RUB). The RUB is also referred to herein as an unclonable RUB. Para. [0029], In certain embodiments, PUFs may be combined with other circuitry to create a Random Unique Block (RUB). Because each PUF is unique, the function of each RUB will vary from chip to chip meaning that, for a given set of inputs, the outputs will vary from chip to chip. Para. [0044]).
Regarding claim 6, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 1, wherein the seed value comprises a device identifier identifying the integrated circuit (Koushanfar: Para. [0009], the integrated circuit having an unclonable characteristic relative to other integrated circuits manufactured according to the design, producing a unique identifier associated with the integrated circuit based upon the unclonable characteristic; generating a digital sequence for the integrated circuit based on the unique identifier of the integrated circuit,).
Regarding claim 9, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 1, further comprising a metering data generator configured to receive one or more count values relating to the activity of the one or more protected circuits (Koushanfar: Para. [0042], In one embodiment, a few states of a design are replicated a number of times, such as, for example, for a design having states S.sub.0 to S.sub.n, state S.sub.i can be replicated four times to get S.sub.i', S.sub.i'', S.sub.i''', and S.sub.i''''.), and to generate metering data based on said one or more count values (Koushanfar: Para. [0042], Each bit added to a state exponentially increases the number of states; therefore, only a few added states are needed to ensure security. For each added state, all the transitions to and from the replicated states may be at least partially dependent on a subset of the bits outputted from the RUB. [each count to determine a number of times meets the metering value limitation]).
Regarding claim 10, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 9, wherein the license control circuit is further configured to: include the metering data in the request for a new license from the license issuer; and/or determine the validity limit of a received license based on the metering data (Koushanfar: Para. [0042], In one embodiment, a few states of a design are replicated a number of times, such as, for example, for a design having states S.sub.0 to S.sub.n, state S.sub.i can be replicated four times to get S.sub.i', S.sub.i'', S.sub.i''', and S.sub.i''''. Each bit added to a state exponentially increases the number of states; therefore, only a few added states are needed to ensure security. For each added state, all the transitions to and from the replicated states may be at least partially dependent on a subset of the bits outputted from the RUB. [validity of circuit determined based on count]).
Regarding claim 11, Claim 11 is rejected under the same rational as claim 1.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koushanfar et al. (US 2010/0122353; Hereinafter “Koushanfar”) in view of Langhammer (US 8,670,561) and further in view of McElvain et al. (US 2006/0075374; Hereinafter “McElvain”).
Regarding claim 3, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 2. Koushanfar, in combination with Langhammer, does not explicitly wherein the license control circuit is configured to delete from the seed memory seed values associated with non-valid licenses.  
In an analogous art, McElvain teaches wherein the license control circuit is configured to delete from the seed memory seed values associated with non-valid licenses (McElvain: Para. [0047], In one embodiment, when the limit for a particular operation period is reached, the clock circuit 525 may disable one or more IP blocks 510A-510I. (e.g., similarly as discussed previously in FIG. 2A, the IP location 540A-540I may be a logical module that can be enabled for the period of time the IP block 510A-510I associated with the IP location 540A-540I is accessible by a designer 211, and disabled when the license to access the hardware sub-design within a IP hardware design block 510A-510I is expired).)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of McElvain with the system and method of Koushanfar and Langhammer to include wherein the license control circuit is configured to delete from the seed memory seed values associated with non-valid licenses because this functionality provides for enforcing terms of a licensing agreement between parties of a particular hardware design (McElvain: Para. [0001]).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koushanfar et al. (US 2010/0122353; Hereinafter “Koushanfar”) in view of Langhammer (US 8,670,561) and further in view of Lee (US 2015/0347346).
Regarding claim 4, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 2. Koushanfar, in combination with Langhammer, does not explicitly teach wherein the received license comprises a message authentication code and wherein the cryptographic circuit is configured to verify the authenticity of the license by verifying the message authentication code using the seed value stored in the seed memory.  
In an analogous art, Lee teaches wherein the received license comprises a message authentication code and wherein the cryptographic circuit is configured to verify the authenticity of the license by verifying the message authentication code using the seed value stored in the seed memory (Lee: Para. [0050], the integrity verification value permits a determination as to whether a binary sequence of code that should not be changed in the integrated circuit device 100, or code protected as an intellectual property, has been changed. According to this example embodiment, the second processing unit 104 reads the code in a corresponding location as necessary, and calculates an integrity verification value therefrom. For example, the second processing unit 104 may set as the integrity verification value a hash value calculated using a one-way hash function (for example, SHA-1, SHA-224, and SHA-256) of the code, a value obtained by calculating a message authentication code (MAC) based on a symmetric key (for example, DES, AES, SEED, and ARIA), or an electronic signature based on a public key (for example, RSA, DSA, ECDSA, KCDSA, and KCECDSA).)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the system and method of Koushanfar and Langhammer to include wherein the received license comprises a message authentication code and wherein the cryptographic circuit is configured to verify the authenticity of the license by verifying the message authentication code using the seed value stored in the seed memory because this functionality prevents changing of code and protecting intellectual property (Lee: Para. [0050]).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koushanfar et al. (US 2010/0122353; Hereinafter “Koushanfar”) in view of Langhammer (US 8,670,561) and further in view of Roy et al. (US 2010/0284539; Hereinafter “Roy”).
Regarding claim 7, Koushanfar, in combination with Langhammer, teaches the integrated circuit of claim 1. Koushanfar, in combination with Langhammer, does not explicitly teach wherein the license comprises a verification code, the integrated circuit further comprising a circuit activation module adapted to activate a first of the one or more protected circuits by loading an activation code into an activation register associated with the first protected circuit based on a verification of the verification code. 
In an analogous art, Roy teaches wherein the license comprises a verification code (Roy: Para. [0042], To activate an IC, the fab executing the process 400 must establish a secure link with an authenticator, such as the holder of IP rights 205, and transmit the public RCK-Pub 408 to the authenticator. Preferably, this is required for each IC that is being activated, as each IC will have its own RCK pair. Para. [0043], In response, at 410 the authenticator sends an Input Key (IK), which represents CK encrypted with MK-Pri and RCK-Pub.), the integrated circuit further comprising a circuit activation module adapted to activate a first of the one or more protected circuits by loading an activation code into an activation register associated with the first protected circuit based on a verification of the verification code  (Roy: Para. [0043], When entered into the IC, at 412 the IK is decrypted using RCK-Pri and MK-Pub, which also authenticates the IK as being sent by the holder of IP rights 205. Upon decryption, CK is produced at 414, which unlocks the IC and facilitates testing at 416.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Roy with the system and method of Koushanfar and Langhammer to include wherein the license comprises a verification code, the integrated circuit further comprising a circuit activation module adapted to activate a first of the one or more protected circuits by loading an activation code into an activation register associated with the first protected circuit based on a verification of the verification code because this functionality enables activation of a circuit by the IP rights holder to ensure security guarantees (Roy: Para. [0010]).
Regarding claim 8, Koushanfar, in combination with Langhammer and Roy, teaches the integrated circuit of claim 7, wherein the cryptographic circuit is further adapted to: derive a device key from the seed value (Koushanfar: Para. [0029], Intertwining the outputs of the RUB into the functionality of the chip can be used to transition a chip into a locked state. The designer, who knows the correct path from an existing state to the next state, would be the only entity to know the correct key to unlock the IC, thereby making the IC functional. Para. [0036], The correct key (KEY.sub.1, KEY.sub.2, . . . KEY.sub.K) depends on the output of the unclonable RUB, thereby making the key unique to each IC.); and decrypt the received license using the device key in order to extract the verification code (Roy: Para. [0043], The resulting IK can be additionally encrypted using the fab's public key so that only the fab can receive it. When entered into the IC, at 412 the IK is decrypted using RCK-Pri and MK-Pub, which also authenticates the IK as being sent by the holder of IP rights 205. Upon decryption, CK is produced at 414, which unlocks the IC and facilitates testing at 416. After that, the chip can be sold.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437